GENESIS HEALTHCARE CORPORATION

AMENDED AND RESTATED

2003 STOCK INCENTIVE PLAN

     1.      Plan Purpose. The purpose of the Plan is to promote the long-term
interests of the Corporation and its shareholders by providing a means for
attracting and retaining officers, employees and directors of the Corporation
and its Affiliates by providing for Awards in the form of Restricted Stock.

     2.      Definitions. The following definitions are applicable to the Plan:

     “Award” – means the grant of Restricted Stock, as provided in the Plan.

     “Affiliate” – means any “parent corporation” or “subsidiary corporation” of
the Corporation, as such terms are defined in Section 424(e) and (f),
respectively, of the Code.

     “Board” – means the Board of Directors of the Corporation.

     “Code” – means the Internal Revenue Code of 1986, as amended.

     “Committee”– means the Compensation Committee of the Board or a majority of
the Independent Directors of the Corporation’s Board.

     “Continuous Service” – means the absence of any interruption or termination
of service as an officer, employee or director of the Corporation or any
Affiliate. Service shall not be considered interrupted in the case of sick
leave, military leave or any other leave of absence approved by the Corporation
or any Affiliate or in the case of transfers between payroll locations of the
Corporation, or between the Corporation, its subsidiaries or its successor.

     “Corporation” – means Genesis HealthCare Corporation, a Pennsylvania
corporation.

     “Fair Market Value” – means the last reported sale price of a share of the
Corporation’s common stock on any stock exchange on which such stock is then
listed or admitted to trading, or on the NASDAQ Stock Market, on such date, or
if no sale took place on such day, the last such date on which a sale took
place, or if the common stock is not then quoted on the NASDAQ Stock Market, or
listed or admitted to trading on any stock exchange, the average of the bid and
asked prices in the over-the-counter market on such date, or if none of the
foregoing, a price determined in good faith by the Committee to equal the fair
market value per share of the common stock.

     “Independent Director” – shall have the meaning ascribed to it by the
National Association of Securities Dealers Inc. Rule 4200(a)(15) or any future
corresponding rule.

     “Non-Employee Director” – shall have the meaning intended by Rule
16b-3(b)(3) under the Securities Exchange Act of 1934, as amended, or any future
corresponding rule.



--------------------------------------------------------------------------------



     “Participant” – means any officer, employee or director of the Corporation
or its Affiliates selected to participate in the Plan.

     “Plan” – means the 2003 Stock Incentive Plan of the Corporation.

     “Restricted Period” – means the period(s) of time, if any, selected by the
Committee for the purpose of determining when restrictions are in effect under
Section 3 hereof with respect to Restricted Stock awarded under the Plan.

     “Restricted Stock” – means Shares which have been awarded to a Participant
subject to any restrictions referred to in Section 3 hereof, so long as such
restrictions are in effect.

     “Shares” – means the common stock, par value $0.01 per share, of the
Corporation.

     3.      Terms and Conditions of Restricted Stock.

          (a)      The Committee shall have full and complete authority, subject
to the limitations of the Plan, to grant Awards of Restricted Stock and, in
addition to the terms and conditions contained in paragraphs (b) through (i) of
this Section 3 and Section 7, to provide such other terms and conditions (which
need not be identical among Participants) with respect to such Awards, and the
lapsing of restrictions thereon, as the Committee shall determine. The dollar
value of Awards granted under the Plan shall be calculated based upon the Fair
Market Value of the Corporation’s common stock on the date of the grant.

          (b)      At the time of an Award, the Committee shall establish for
each Participant a Restricted Period, during which or at the expiration of
which, as the Committee shall determine and provide in the agreement referred to
in paragraph (f) of this Section 3, the Shares awarded as Restricted Stock shall
vest. Subject to any such other terms and conditions as the Committee shall
provide, Shares of Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, except as hereinafter
provided, during the Restricted Period. The Committee may also establish a
period of time, after the expiration of the Restricted Period, if any, during
which the Participant must hold the Shares subject to the Award prior to sale.
Except for such restrictions, and subject to paragraphs (e), (g) and (j) of this
Section 3 and Section 4 hereof, the Participant as owner of such Shares shall
have all the rights of a shareholder, including the right to vote the Shares.

          (c)      Except as provided in Section 5 hereof, if a Participant
ceases to maintain Continuous Service for any reason (other than death or
disability), all Shares of Restricted Stock theretofore awarded to such
Participant and which at the time of such termination of Continuous Service are
subject to the restrictions imposed by paragraph (b) of this Section 3 shall
upon such termination of Continuous Service be forfeited and returned to the
Corporation. If a Participant ceases to maintain Continuous Service by reason of
death or disability, Restricted Stock then still subject to restrictions imposed
by paragraph (b) of this Section 3 will be free of those restrictions.

2

--------------------------------------------------------------------------------



          (d)      The Committee shall have the authority, in its discretion, to
accelerate the time at which any or all of the restrictions shall lapse with
respect thereto, or to remove any or all of such restrictions, whenever it may
determine that such action is appropriate by reason of changes in applicable tax
or other laws or other changes in circumstances occurring after the commencement
of such Restricted Period.

          (e)      Each certificate in respect of Shares of Restricted Stock
awarded under the Plan which are issued at the time of grant shall be registered
in the name of the Participant and shall be held, together with a stock power
endorsed in blank, by the Corporation.

     To the extent Shares subject to Awards have not been registered under the
federal and state securities laws or an exemption is otherwise unavailable, the
certificates for common stock to be issued pursuant to the Plan shall bear the
following securities legend (the “Securities Legend”):

    The shares represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under applicable state securities
laws. The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Corporation
that the proposed transaction will be exempt from such registration.

The foregoing legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Corporation
that said registration is no longer required.

          (f)      At the time of any Award, the Participant shall enter into an
agreement with the Corporation substantially in the form attached hereto as
Appendix A or B, agreeing to the terms and conditions of the Award and such
other matters as the Committee, in its sole discretion, shall determine (the
“Restricted Stock Agreement”). At the time of any Award, the Committee may, in
its sole discretion, amend or supplement any of the terms contained in Appendix
A or B for any particular Participant.

          (g)      The payment to the Participant of cash dividends declared or
paid on such Shares of Restricted Stock which are issued at the time of grant by
the Corporation shall be deferred until the lapsing of any restrictions imposed
under paragraph (b) of this Section 3. Such deferred dividends shall be held by
the Corporation for the account of the Participant. In such event, there shall
be credited at the end of each year (or portion thereof) interest on the amount
of the account at the beginning of the year at a rate per annum as the Board, in
its discretion, may determine. Payment of deferred dividends, together with
interest accrued thereon, shall be made upon the earlier to occur of the lapsing
of the restrictions imposed under paragraph (a) of this Section 3 or upon death
or disability of the Participant.

3

--------------------------------------------------------------------------------



          (h)      At the expiration of the Restricted Period, if any, imposed
by paragraph (b) of this Section 3, the Corporation shall deliver to the
Participant (or where the relevant provision of paragraph (c) of this Section 3
applies in the case of a deceased Participant, to his legal representative,
beneficiary or heir) the certificate(s) and stock power deposited with it
pursuant to paragraph (e) of this Section 3. Notwithstanding the foregoing, the
Securities Legend described in paragraph (e) of Section 3 shall continue to be
included on all certificates as long as registration has not occurred.

          (i)      The provisions of this section may be modified pursuant to
the terms of a Participant’s employment agreement with the Company.

          (j)      In lieu of issuing Shares of Restricted Stock at the time of
making an Award, the Committee may provide that Shares will be issued at the
time they vest.

     4.      Adjustments Upon Changes in Capitalization. In the event of any
change in the outstanding Shares subsequent to the effective date of the Plan by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, consolidation or any change in the
corporate structure or shares of the Corporation, the maximum aggregate number
and class of shares as to which Awards may be granted under the Plan shall be
appropriately adjusted by the Board, whose determination shall be conclusive.
Outstanding Awards of shares of Restricted Stock which are issued at the time of
the grant shall be treated like all other outstanding Shares of common stock.
Any Shares of stock or other securities received, as a result of any of the
foregoing adjustment by the Board or as part of an adjustment provided to
shareholders in general, by a Participant with respect to an Award shall be
subject to the same restrictions and the certificate(s) or other instruments
representing or evidencing such Shares or securities shall be legended and
deposited with the Corporation in the manner provided in Section 3 hereof.

     5.      Effect of Change in Control. Each of the events specified in the
following clauses (i) and (ii) of this Section 5 shall be deemed a “change in
control”: (i) as a result of any transaction, any one shareholder becomes the
beneficial owner, directly or indirectly, of securities of the Corporation
representing more than 40% of the Shares of the Corporation or the combined
voting power of the Corporation’s then outstanding securities; or (ii) any other
events deemed to constitute a “change in control” by the Committee. If the
Continuous Service of any Participant is involuntarily terminated for whatever
reason, except for cause, as defined by the Committee, at any time within 18
months after a change in control, unless the Committee shall otherwise provide,
any Restricted Period with respect to an Award to such Participant shall lapse
upon such termination and all Awards shall become fully vested in the
Participant. The provisions of this section may be modified pursuant to the
terms of a Participant’s employment agreement with the Company.

     6.      Assignment and Transfers. During the Restricted Period, no Award
nor any right or interest of a Participant in such Award set forth in any
instrument evidencing any Award under the Plan may be assigned, encumbered or
transferred except, in the event of the death of a Participant, by will or the
laws of descent and distribution.

4

--------------------------------------------------------------------------------



     7.      Administration.

          (a)      This Plan shall be administered by the Committee. The
Committee shall consist of a minimum of two members of the Board, each of whom
shall be a Non-Employee Director and an Independent Director, except that the
failure of the Committee for any reason to be compared solely of Non-Employee
Directors or Independent Directors shall not prevent an Award being considered
granted under this Plan.

          (b)      Except as limited by the express provisions of the Plan, the
Committee shall have sole and complete authority and discretion to: (i) select
Participants and grant Awards; (ii) determine individual Awards to be granted
under the Plan; (iii) determine the terms and conditions upon which Awards shall
be granted under the Plan; (iv) prescribe the form and terms of instruments
evidencing such grants; and (v) establish from time to time regulations for the
administration of the Plan, interpret the Plan, and make all determinations
deemed necessary or advisable for the administration of the Plan.

          (c)      The Committee shall adopt such rules for the conduct of its
business and administration of this Plan as it considers desirable. A majority
of the members of the Committee shall constitute a quorum for all purposes. The
vote or written consent of a majority of the members of the Committee on a
particular matter shall constitute the act of the Committee on such matter. The
Committee shall have the right to construe the Plan and the Awards issued
pursuant to it, to correct defects and omissions and to reconcile
inconsistencies to the extent necessary to effectuate the Plan and the options
issued pursuant to it, and such action shall be final, binding and conclusive
upon all parties concerned. No member of the Committee shall be liable for any
act or omission (whether or not negligent) taken or omitted in good faith, or
for the exercise of an authority or discretion granted in connection with the
Plan to the Committee, or for the acts or omissions of any other members of the
Committee.

          (d)      All costs incurred in connection with the administration and
operation of the Plan shall be paid by the Corporation. Except for the express
obligations of the Corporation under the Plan and under Awards granted in
accordance with the Plan, the Corporation shall have no liability with respect
to any Award, or to any Participant of an Award or any permitted transferee from
any Participant, including, but not limited to, any tax liabilities, capital
losses, or other costs or losses incurred by any Participant or any such
transferee.

     8.      Shares Subject to Plan. The maximum aggregate number of Shares
which may be granted under the Plan is 1,000,000 shares of common stock. The
Shares with respect to which Awards may be made under the Plan may be either
authorized and unissued shares or issued shares heretofore or hereafter
reacquired and held as treasury shares. An Award shall not be considered to have
been made under the Plan with respect to Restricted Stock which is forfeited and
new Awards may be granted under the Plan with respect to the number of Shares as
to which such forfeiture has occurred. No individual may receive Awards under
this Plan for more than 80% of the total number of Shares authorized for
issuance under this Plan.

     9.      Participant Rights Under the Plan. No officer, employee or director
shall have a right to be selected as a Participant nor, having been so selected,
to be selected again as a Participant and no officer, employee, director or
other person shall have any claim or right to be granted an Award under the Plan
or under any other incentive or similar plan of the Corporation or any
Affiliate. Neither the Plan nor any action taken thereunder shall be construed
as giving any employee any right to be retained in the employ of the Corporation
or any Affiliate.

5

--------------------------------------------------------------------------------



     10.      Withholding Tax. Upon the termination of any Restricted Period
with respect to an Award (or at any such earlier time, if any, that an election
is made by the Participant under Section 83(b) of the Code, or any successor
provision thereto, to include the value of such shares in taxable income), the
Corporation may withhold from any payment or distribution made under this Plan
sufficient Shares or may withhold or cause to be paid by Participant sufficient
cash to cover any applicable withholding and employment taxes. The Corporation
shall have the right to deduct from all dividends paid with respect to shares of
Restricted Stock the amount of any taxes which the Corporation is required to
withhold with respect to such dividend payments. No discretion or choice shall
be conferred upon any Participant with respect to the form, timing or method of
any such tax withholding.

     11.      Amendment, Suspension or Termination. The Board may amend, suspend
or terminate the Plan or any portion thereof at any time, provided, however,
that no such amendment, suspension or termination shall impair the rights of any
Participant, without Participant’s consent, in any Award theretofore made
pursuant to the Plan.

     12.      Term of Plan. This Plan shall become effective December 1, 2003,
subject to approval of the Shareholders of the Corporation. This Plan shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 11 hereof. Awards may be granted under this Plan prior to the receipt of
shareholder approval; provided that any such Awards are expressly conditioned
upon receipt of shareholder approval and forfeited if Shareholder approval is
not obtained.

     13.      Other Provisions.

          (a)      The Plan, and all Awards granted hereunder, shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

          (b)      The headings of the Sections of the Plan are for convenience
of reference only and shall not effect the interpretation of the Plan.

          (c)      All pronouns and similar references in the Plan shall be
construed to be of such number and gender as the context requires or permits.

          (d)      If any provision of the Plan is determined to be
unenforceable for any reason, then that provision shall be deemed to have been
deleted or modified to the extent necessary to make it enforceable, and the
remaining provisions of the Plan shall not be affected.

          (e)      Neither this Plan nor any Award shall confer upon any officer
or employee any right to continue in the employ of the Corporation.

          (f)      The Plan shall be binding upon and inure to the benefit of
any successor, successors or assigns of the Corporation.

          (g)      Neither the receipt of an Award nor the delivery of cash,
Shares, or any other amounts pursuant to an Award shall be deemed compensation
for purposes of computing benefits under any retirement plan nor affect any
benefits under any other benefit plan now or hereafter in effect under which the
availability or amount of benefits is related to the level of compensation.

6

--------------------------------------------------------------------------------



          (h)      All notices with respect to the Plan shall be in writing and
shall be hand delivered or sent by certified mail or reputable overnight
delivery service, expenses prepaid. Notices to the Corporation or the Committee
shall be delivered to the Corporation at 101 East State Street, Kennett Square,
Pennsylvania 19348, to the attention of its General Counsel. Notices to any
Participant or holder of Award Shares shall be sufficient if delivered or sent
to such person’s address as it appears in the regular records of the Corporation
or its transfer agent.

     14.     Amendments.

              Approval Date                                   Section Amended

     ________________________     __________________________

7

--------------------------------------------------------------------------------



Appendix A

GENESIS HEALTHCARE CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

RS No. __

     An Award of Restricted Stock is hereby awarded on ___________, ____ (the
“Award Date”) by Genesis HealthCare Corporation (the “Corporation”), to
___________________ (the “Grantee”), in accordance with the following terms and
conditions, and the conditions contained in the Genesis HealthCare Corporation
2003 Stock Incentive Plan (the “Plan”):

     1.     Share Award. The Corporation hereby awards the Grantee ___________
shares (the “Shares”) of common stock, par value $0.01 per share (“Common
Stock”), of the Corporation pursuant to the Plan, as the same may from time to
time be amended, and upon the terms and conditions and subject to the
restrictions therein and hereinafter set forth. A copy of the Plan as currently
in effect is incorporated herein by reference and is attached hereto.

     2.     Restrictions on Transfer and Restricted Period. During the period
(the “Restricted Period”) commencing on the Award Date and terminating on the
date the Shares vest as provided below, the Shares may not be sold, assigned,
transferred, pledged, or otherwise encumbered by the Grantee, except as
hereinafter provided.

     Except as set forth below, the Shares will vest at a rate of ___% of the
initial award per year of Continuous Service (as defined in the Plan) commencing
on the Award Date pursuant to the following schedule:

Date of Vesting   Amount of
Initial Award
Vested

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

_________________, 200__
__ %
     

     Subject to the restrictions set forth in the Plan, the Committee (as
defined in the Plan) shall have the authority, in its discretion, to accelerate
the time at which any or all of the restrictions shall lapse with respect to any
Shares thereto, or to remove any or all of such restriction, whenever the
Committee may determine that such action is appropriate by reason of changes in
applicable tax or other laws, or other changes in circumstances occurring after
the commencement of the Restricted Period.



--------------------------------------------------------------------------------



     3.     Termination of Service. Except as provided in Section 8 below, if
the Grantee ceases to maintain “Continuous Service” (as defined in the Plan) for
any reason other than death or disability, all Shares which at the time of such
termination of Continuous Service are subject to the restrictions imposed by
Section 2 above shall upon such termination of Continuous Service be forfeited
to the Corporation. If the Grantee ceases to maintain “Continuous Service” (as
defined in the Plan) by reason of death or disability, the Shares then still
subject to restrictions imposed by Section 2 will be free of those restrictions
and shall not be forfeited.

     4.     Certificates for the Shares. The Corporation shall issue a
certificate (or certificates) in the name of the Grantee with respect to the
Shares, and shall hold such certificate (or certificates) on deposit for the
account of the Grantee until the expiration of the Restricted Period with
respect to the Shares represented thereby.

     The Grantee further agrees that simultaneously with the execution of the
Agreement, the Grantee shall execute stock powers in favor of the Corporation,
in the form attached hereto as Attachment A, with respect to the Shares and that
the Grantee shall promptly deliver such stock powers to the Corporation.

     The following two paragraphs shall be applicable if, on the Award Date, the
Common Stock subject to such Award has not been registered under the Securities
Act of 1933, as amended, and under applicable state securities laws, and shall
continue to be applicable for so long as such registration has not occurred:

     The Grantee hereby agrees, warrants and represents that Grantee is
acquiring the Common Stock to be issued pursuant to this Agreement for Grantee’s
own account for investment purposes only, and not with a view to, or in
connection with, any resale or other distribution of any of such shares, except
as hereafter permitted. The Grantee further agrees that Grantee will not at any
time make any offer, sale, transfer, pledge or other disposition of such Common
Stock to be issued hereunder without an effective registration statement under
the Securities Act of 1933, as amended, and under any applicable state
securities laws or an opinion of counsel acceptable to the Corporation to the
effect that the proposed transaction will be exempt from such registration. The
Grantee shall execute such instruments, representations, acknowledgments and
agreements as the Corporation may, in its sole discretion, deem advisable to
avoid any violation of federal, state, local or securities exchange rule,
regulation or law.

     The certificates for Common Stock to be issued pursuant to this Agreement
shall bear the following securities legend (the “Securities Legend”):

    The shares represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under applicable state securities
laws. The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Corporation
that the proposed transaction will be exempt from such registration.

A-2

--------------------------------------------------------------------------------



The Securities Legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Corporation
that said registration is no longer required.

     The sole purpose of the agreements, warranties, representations and legend
set forth in the two immediately preceding paragraphs is to prevent violations
of the Securities Act of 1933, as amended, and any applicable state securities
laws.

     5.     Grantee’s Rights. Except as otherwise provided herein, the Grantee,
as owner of the Shares, shall have all rights of a shareholder. During any
Restricted Period, the Grantee shall be entitled to vote such Shares as to which
the Restricted Period has not yet lapsed or expired (the “Restricted Shares”) in
Grantee’s sole discretion, at any annual and special meetings of the
shareholders of the Corporation and at any continuations and adjournments of
such meetings, upon any matters coming before such meetings or adjournments.

     6.     Cash Dividends. Cash dividends, if any, paid on the Restricted
Shares shall be held by the Corporation for the account of the Grantee and paid
to the Grantee upon the expiration of the Restricted Period or upon the death or
disability of the Grantee. All such withheld dividends shall earn interest at an
annual rate determined by the Board of Directors of the Corporation (the
“Board”).

     7.     Expiration of Restricted Period. Upon the lapse or expiration of the
Restricted Period with respect to any portion of the Shares, the Corporation
shall deliver to the Grantee (or in the case of a deceased Grantee, to Grantee’s
legal representative) the certificate in respect of such Shares and the related
stock powers held by the Corporation pursuant to Section 4 above. The Shares as
to which the Restricted Period shall have lapsed or expired shall be free of the
restrictions referred to in Section 2 above. Notwithstanding the foregoing, the
Securities Legend described in Section 4 shall continue to be included on the
certificates as long as registration has not occurred.

     8.     Adjustments for Changes in Capitalization of the Corporation. In the
event of any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Corporation or in the shares of Common Stock, the number and
class of Shares covered by this Agreement shall be treated like all other
outstanding shares. Any shares of Common Stock or other securities received, as
a result of the foregoing, by the Grantee with respect to Shares subject to the
restrictions contained in Section 2 above also shall be subject to such
restrictions and the certificate or other instruments representing or evidencing
such shares or securities shall be legended and deposited with the Corporation
in the manner provided in Section 4 above.

     9.     Change in Control. If the “Continuous Service” (as defined in the
Plan) of the Grantee is involuntarily terminated for whatever reason, other than
for cause (as defined by the Committee), at any time within 18 months of a
“change in control” (as defined in the Plan), the Restricted Period with respect
to all Shares shall lapse upon such termination and all Shares shall become
fully vested in the Grantee.

A-3

--------------------------------------------------------------------------------



     10.     Delivery and Registration of Shares of Common Stock. The
Corporation’s obligation to deliver Shares hereunder shall be conditioned upon
the receipt of a representation as to the investment intention of the Grantee or
any other person to whom such Shares are to be delivered, in such form as the
Committee shall determine to be necessary or advisable to comply with the
provisions of the Securities Act of 1933, as amended, or any other Federal,
state or local securities legislation or regulation. Any representation
regarding investment intent shall become inoperative upon the registration of
such shares or other action eliminating the necessity of such representation
under such Securities Act or other securities regulation.

          The Corporation shall not be required to deliver any Shares under the
Plan prior to (i) the admission of such Shares to listing on the Nasdaq Stock
Market or any stock exchange on which the Shares of Common Stock may then be
listed, and (ii) the completion of such registration or other qualification of
such Shares under any state or federal law, rule or regulation, as the Committee
shall determine to be necessary or advisable.

     11.      Plan and Plan Interpretations as Controlling. The Shares hereby
awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which are controlling. All
determinations and interpretations by the Committee shall be binding and
conclusive upon the Grantee or Grantee’s legal representatives with regard to
any question arising hereunder or under the Plan.

     12.      Grantee Service. Nothing in this Agreement shall limit the right
of the Corporation or any of its Affiliates to terminate the Grantee’s service
as an officer, employee, director or otherwise impose upon the Corporation or
any of its Affiliates any obligation to employ or accept the services of the
Grantee.

     13.      Withholding and Social Security Taxes. Upon the termination of any
Restricted Period with respect to any Shares (or any such earlier time, if any,
that an election is made under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), or any successor provision thereto, to include
the value of such Shares in taxable income), the Corporation shall have the
right to withhold from the Grantee’s compensation an amount sufficient to
fulfill its or its Affiliate’s obligations for any applicable withholding and
employment taxes. Alternatively, the Corporation may require the Grantee to pay
the Corporation the amount of any taxes which the Corporation is required to
withhold with respect to the Shares, or, in lieu thereof, to retain or sell
without notice a sufficient number of Shares to cover the amount required to be
withheld. The Corporation shall withhold from any cash dividends paid on the
Restricted Stock an amount sufficient to cover taxes owed as a result of the
dividend payment. The Corporation’s method of satisfying its withholding
obligations shall be solely in the discretion of the Corporation, subject to
applicable federal, state and local laws.

A-4

--------------------------------------------------------------------------------



     14.      Tax Consequences. Grantee has reviewed with Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Grantee is
relying solely on such advisors and not on any statements or representations of
Corporation or any of its agents. Grantee understands that Grantee (and not
Corporation) shall be responsible for Grantee’s own tax liability that may arise
as a result of this investment or the transactions contemplated by this
Agreement. Grantee understands that Section 83 of the Code, taxes (as ordinary
income) the fair market value of the Shares as of the date any “restrictions” on
the Shares lapse. To the extent that a grant hereunder is not otherwise an
exempt transaction for purposes of Section 16(b) of the Securities and Exchange
Act of 1934 (the “1934 Act”), with respect to officers, directors and 10%
shareholders, a “restriction” on the Shares includes for these purposes the
period after the grant of the Shares during which such officers, directors and
10% shareholders could be subject to suit under Section 16(b) of the 1934 Act.
Alternatively, Grantee understands that Grantee may elect to be taxed at the
time the Shares are granted rather than when the restrictions on the Shares
lapse, or the Section 16(b) period expires, by filing an election under Section
83(b) of the Code with the I.R.S. within 30 days from the date of grant.

     GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
CORPORATION’S TO FILE TIMELY THE ELECTION AVAILABLE TO GRANTEE UNDER SECTION
83(B) OF THE CODE, EVEN IF GRANTEE REQUESTS THAT THE CORPORATION OR ITS
REPRESENTATIVES MAKE THIS FILING ON GRANTEE’S BEHALF.

     15.      Amendment/Choice of Law. This Agreement constitutes the entire
understanding between the Corporation and the Grantee with respect to the
subject matter hereof and no amendment, supplement or waiver of this Agreement,
in whole or in part, shall be binding upon the Corporation unless in writing and
signed by the Chief Executive Officer of the Corporation. This Agreement and the
performances of the parties hereunder shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania.

     16.      Grantee Acceptance. The Grantee shall signify Grantee’s acceptance
of the terms and conditions of this Agreement by signing in the space provided
below and signing the attached stock powers and returning a signed copy of this
Agreement and the original attached stock powers to the Corporation. IF A FULLY
EXECUTED COPY HEREOF AND THE ATTACHED STOCK POWERS HAVE NOT BEEN RECEIVED BY
______________ OF THE CORPORATION, THE CORPORATION HAS THE RIGHT TO REVOKE THIS
AWARD, AND AVOID ALL OBLIGATIONS UNDER THIS AGREEMENT.

[Remainder of page intentionally left blank]

A-5

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.

  GENESIS HEALTHCARE CORPORATION       By:
________________________________________________________________  
          Name:             Title:           ACCEPTED:      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

  (Street Address)      

--------------------------------------------------------------------------------

  (City, State & Zip Code)

A-6

--------------------------------------------------------------------------------



Attachment A to Restricted Stock Agreement

Stock Power

     For value received, I hereby sell, assign, and transfer to Genesis
HealthCare Corporation (the “Corporation”) ____________ shares of the common
stock of the Corporation, standing in my name on the books and records of the
aforesaid Corporation, represented by Certificate No. _____ and do hereby
irrevocably constitute and appoint the Secretary of the Corporation attorney,
with full power of substitution, to transfer this stock on the books and records
of the aforesaid Corporation.

_______________________________________________________                

Dated: ____________

In the presence of:

_________________________________________



--------------------------------------------------------------------------------





Appendix B

GENESIS HEALTHCARE CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

RS No. __

     An Award of Restricted Stock is hereby awarded on ___________, ____ (the
“Award Date”) by Genesis HealthCare Corporation (the “Corporation”), to
___________________ (the “Grantee”), in accordance with the following terms and
conditions, and the conditions contained in the Genesis HealthCare Corporation
2003 Stock Incentive Plan (the “Plan”):

     1.     Share Award. The Corporation hereby awards the Grantee ___________
shares (the “Shares”) of common stock, par value $0.01 per share (“Common
Stock”), of the Corporation pursuant to the Plan, as the same may from time to
time be amended, and upon the terms and conditions and subject to the
restrictions therein and hereinafter set forth. A copy of the Plan as currently
in effect is incorporated herein by reference and is attached hereto.

     2.     Restrictions on Transfer and Restricted Period. During the period
(the “Restricted Period”) commencing on the Award Date and terminating on the
date the Shares vest as provided below, the rights to Shares and the Shares may
not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Grantee, except as hereinafter provided.

     Except as set forth below, the Shares will vest at a rate of ___% of the
initial award per year of Continuous Service (as defined in the Plan) commencing
on the Award Date pursuant to the following schedule:

Date of Vesting   Amount of
Initial Award
Vested

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

_________________, 200__
__ %
     

     Subject to the restrictions set forth in the Plan, the Committee (as
defined in the Plan) shall have the authority, in its discretion, to accelerate
the time at which any or all of the restrictions shall lapse with respect to any
Shares thereto, or to remove any or all of such restriction, whenever the
Committee may determine that such action is appropriate by reason of changes in
applicable tax or other laws, or other changes in circumstances occurring after
the commencement of the Restricted Period. All Shares will vest upon the
Grantee’s death or disability.



--------------------------------------------------------------------------------



     3.     Termination of Service. Except as provided in Section 8 below, if
the Grantee ceases to maintain “Continuous Service” (as defined in the Plan) for
any reason other than death or disability, all rights to Shares which at the
time of such termination of Continuous Service are subject to the restrictions
imposed by Section 2 above shall upon such termination of Continuous Service be
forfeited to the Corporation.

     4.     Certificates for the Shares. The Corporation shall issue a
certificate (or certificates) in the name of the Grantee with respect to the
Shares on the expiration of the Restricted Period with respect to the Shares
represented thereby.

     The following two paragraphs shall be applicable if, on the Award Date, the
Common Stock subject to such Award has not been registered under the Securities
Act of 1933, as amended, and under applicable state securities laws, and shall
continue to be applicable for so long as such registration has not occurred:

     The Grantee hereby agrees, warrants and represents that Grantee is
acquiring the Common Stock to be issued pursuant to this Agreement for Grantee’s
own account for investment purposes only, and not with a view to, or in
connection with, any resale or other distribution of any of such shares, except
as hereafter permitted. The Grantee further agrees that Grantee will not at any
time make any offer, sale, transfer, pledge or other disposition of such Common
Stock to be issued hereunder without an effective registration statement under
the Securities Act of 1933, as amended, and under any applicable state
securities laws or an opinion of counsel acceptable to the Corporation to the
effect that the proposed transaction will be exempt from such registration. The
Grantee shall execute such instruments, representations, acknowledgments and
agreements as the Corporation may, in its sole discretion, deem advisable to
avoid any violation of federal, state, local or securities exchange rule,
regulation or law.

     The certificates for Common Stock to be issued pursuant to this Agreement
shall bear the following securities legend (the “Securities Legend”):

    The shares represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under applicable state securities
laws. The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Corporation
that the proposed transaction will be exempt from such registration.

The Securities Legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Corporation
that said registration is no longer required.

     The sole purpose of the agreements, warranties, representations and legend
set forth in the two immediately preceding paragraphs is to prevent violations
of the Securities Act of 1933, as amended, and any applicable state securities
laws.

B-2

--------------------------------------------------------------------------------



     5.     Grantee’s Rights. Except as otherwise provided herein, the Grantee
shall not have rights of a shareholder until the Restricted Period has lapsed.

     6.     Cash Dividends. The amount of cash dividends, if any, which would be
paid on the Restricted Shares if such shares were issued will be paid to the
Grantee upon the expiration of the Restricted Period. All such withheld
dividends shall earn interest at an annual rate determined by the Board of
Directors of the Corporation (the “Board”).

     7.     Expiration of Restricted Period. Upon the lapse or expiration of the
Restricted Period with respect to any portion of the Shares, the Corporation
shall deliver to the Grantee (or in the case of a deceased Grantee, to Grantee’s
legal representative) the certificate in respect of such Shares pursuant to
Section 4 above. The Shares as to which the Restricted Period shall have lapsed
or expired shall be free of the restrictions referred to in Section 2 above.
Notwithstanding the foregoing, the Securities Legend described in Section 4
shall continue to be included on the certificates as long as registration has
not occurred.

     8.     Adjustments for Changes in Capitalization of the Corporation. In the
event of any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Corporation or in the shares of Common Stock, the number and
class of Shares covered by this Agreement shall be treated like all other
outstanding shares. Any shares of Common Stock or other securities received, as
a result of the foregoing, by the Grantee with respect to Shares subject to the
restrictions contained in Section 2 above also shall be subject to such
restrictions and the certificate or other instruments representing or evidencing
such shares or securities shall be legended and deposited with the Corporation
in the manner provided in Section 4 above.

     9.     Change in Control. If the “Continuous Service” (as defined in the
Plan) of the Grantee is involuntarily terminated for whatever reason, other than
for cause (as defined by the Committee), at any time within 18 months of a
“change in control” (as defined in the Plan), the Restricted Period with respect
to all Shares shall lapse upon such termination and all Shares shall become
fully vested in the Grantee.

     10.     Delivery and Registration of Shares of Common Stock. The
Corporation’s obligation to deliver Shares hereunder shall be conditioned upon
the receipt of a representation as to the investment intention of the Grantee or
any other person to whom such Shares are to be delivered, in such form as the
Committee shall determine to be necessary or advisable to comply with the
provisions of the Securities Act of 1933, as amended, or any other Federal,
state or local securities legislation or regulation. Any representation
regarding investment intent shall become inoperative upon the registration of
such shares or other action eliminating the necessity of such representation
under such Securities Act or other securities regulation.

          The Corporation shall not be required to deliver any Shares under the
Plan prior to (i) the admission of such Shares to listing on the Nasdaq Stock
Market or any stock exchange on which the Shares of Common Stock may then be
listed, and (ii) the completion of such registration or other qualification of
such Shares under any state or federal law, rule or regulation, as the Committee
shall determine to be necessary or advisable.

B-3

--------------------------------------------------------------------------------



     11.      Plan and Plan Interpretations as Controlling. The Shares hereby
awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which are controlling. All
determinations and interpretations by the Committee shall be binding and
conclusive upon the Grantee or Grantee’s legal representatives with regard to
any question arising hereunder or under the Plan.

     12.      Grantee Service. Nothing in this Agreement shall limit the right
of the Corporation or any of its Affiliates to terminate the Grantee’s service
as an officer, employee, director or otherwise impose upon the Corporation or
any of its Affiliates any obligation to employ or accept the services of the
Grantee.

     13.      Withholding and Social Security Taxes. Upon the termination of any
Restricted Period with respect to any Shares (or any such earlier time, if any,
that an election is made under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), or any successor provision thereto, to include
the value of such Shares in taxable income), the Corporation shall have the
right to withhold from the Grantee’s compensation an amount sufficient to
fulfill its or its Affiliate’s obligations for any applicable withholding and
employment taxes. Alternatively, the Corporation may require the Grantee to pay
the Corporation the amount of any taxes which the Corporation is required to
withhold with respect to the Shares, or, in lieu thereof, to retain or sell
without notice a sufficient number of Shares to cover the amount required to be
withheld. The Corporation shall withhold from any cash dividends paid on the
Restricted Stock an amount sufficient to cover taxes owed as a result of the
dividend payment. The Corporation’s method of satisfying its withholding
obligations shall be solely in the discretion of the Corporation, subject to
applicable federal, state and local laws.

     14.      Tax Consequences. Grantee has reviewed with Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Grantee is
relying solely on such advisors and not on any statements or representations of
Corporation or any of its agents. Grantee understands that Grantee (and not
Corporation) shall be responsible for Grantee’s own tax liability that may arise
as a result of this investment or the transactions contemplated by this
Agreement. Grantee understands that Section 83 of the Code, taxes (as ordinary
income) the fair market value of the Shares as of the date any “restrictions” on
the Shares lapse. To the extent that a grant hereunder is not otherwise an
exempt transaction for purposes of Section 16(b) of the Securities and Exchange
Act of 1934 (the “1934 Act”), with respect to officers, directors and 10%
shareholders, a “restriction” on the Shares includes for these purposes the
period after the grant of the Shares during which such officers, directors and
10% shareholders could be subject to suit under Section 16(b) of the 1934 Act.
Alternatively, Grantee understands that Grantee may elect to be taxed at the
time the Shares are granted rather than when the restrictions on the Shares
lapse, or the Section 16(b) period expires, by filing an election under Section
83(b) of the Code with the I.R.S. within 30 days from the date of grant.

     GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
CORPORATION’S TO FILE TIMELY THE ELECTION AVAILABLE TO GRANTEE UNDER SECTION
83(B) OF THE CODE, EVEN IF GRANTEE REQUESTS THAT THE CORPORATION OR ITS
REPRESENTATIVES MAKE THIS FILING ON GRANTEE’S BEHALF.

B-4

--------------------------------------------------------------------------------



     15.      Amendment/Choice of Law. This Agreement constitutes the entire
understanding between the Corporation and the Grantee with respect to the
subject matter hereof and no amendment, supplement or waiver of this Agreement,
in whole or in part, shall be binding upon the Corporation unless in writing and
signed by the Chief Executive Officer of the Corporation. This Agreement and the
performances of the parties hereunder shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania.

     16.      Grantee Acceptance. The Grantee shall signify Grantee’s acceptance
of the terms and conditions of this Agreement by signing in the space provided
below and returning a signed copy of this Agreement. IF A FULLY EXECUTED COPY
HEREOF HAS NOT BEEN RECEIVED BY ______________ OF THE CORPORATION, THE
CORPORATION HAS THE RIGHT TO REVOKE THIS AWARD, AND AVOID ALL OBLIGATIONS UNDER
THIS AGREEMENT.

[Remainder of page intentionally left blank]

B-5

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.

  GENESIS HEALTHCARE CORPORATION       By:
________________________________________________________________  
          Name:             Title:           ACCEPTED:      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

  (Street Address)      

--------------------------------------------------------------------------------

  (City, State & Zip Code)

B-6

--------------------------------------------------------------------------------